Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 1, 2009 NATIONAL FUEL GAS COMPANY (Exact name of registrant as specified in its company charter) New Jersey 1-3880 13-1086010 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 6363 Main Street, Williamsville, New York (Address of principal executive offices) (Zip Code) Registrants telephone number including area code: (716) 857-7000 Former name or former address, if changed since last report: Not Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On April 1, 2009, National Fuel Gas Company (the Company) entered into an Underwriting Agreement covering the issue and sale by the Company of $250,000,000 aggregate principal amount of its 8.75% Notes due 2019 (the Notes). The Notes were registered under the Securities Act of 1933, as amended, pursuant to the shelf registration statement (Registration No. 333-158060) of the Company. Item 9.01 Financial Statements and Exhibits (d) Exhibits Underwriting Agreement, dated April 1, 2009, relating to the Notes among the Company and Banc of America Securities LLC and J.P.
